1 Reported in 259 N.W. 377.
Action against a city treasurer and his surety. After trial without a jury, there was decision for plaintiff against defendant Gregoire, the treasurer, for the full amount claimed, but against his surety, United States Fidelity  Guaranty Company, for a smaller sum. All the parties separately appeal from the judgment.
Marshall is a city of the fourth class organized under the general laws. I Mason Minn. 1927, § 1265, et seq. In 1926 defendant Gregoire became and has since remained its treasurer, having been annually reëlected by the council for successive terms of one year. The action is upon three fidelity bonds wherein defendant Gregoire is principal and defendant United States Fidelity  Guaranty Company is surety. The first bond bears date of April 24, 1930, and covers the term ending April 15, 1931. Its penal sum is $10,000. A similar bond in the same sum was furnished under date of April 16, 1931, covering Gregoire for the year's term ending April 15, 1932. Under date of May 8, 1931, defendant surety bound itself by another bond for Gregoire in the sum of $15,000. It was retroactive in that it covered Gregoire's term beginning April 15, 1931 (23 days before the date of the bond) and ending April 15, 1932.
Each bond was conditioned that Gregoire "as such treasurer shall well and faithfully perform all the duties of his said office." Each contained a provision reading thus:
"The surety shall in no way be held liable for any loss * * * caused by the failure of any bank, institution or depository of any kind to pay, deliver over or properly account for any money, monies, *Page 190 
papers, securities or property of any Kind placed on deposit therein or in its custody by or for said H.O. Gregoire as such treasurer."
Gregoire deposited the city's funds in the Marshall State Bank, which went into liquidation April 29, 1931, nine days before the execution of the last or $15,000 bond. When it closed the city had on deposit $45,773.16. The city's claim against the bank was allowed as a general claim, and dividends had reduced the amount at the time of the trial to $24,787.16. Decision and judgment below went against defendant Gregoire for that sum, and against both himself and his surety, defendant United States Fidelity  Guaranty Company, for $10,000; that is, Gregoire was held for the entire sum, but his codefendant and surety was held only under the second bond for $10,000.
Gregoire was stockholder, director, and, as assistant cashier, a full time employe of the bank. It was never designated a depository of city funds by the city council. It never became even a de facto depository under the rule of School Dist. No. 1 v. Aiton, 173 Minn. 428, 217 N.W. 496. 1 Mason Minn. St. 1927, § 1327, not only gives the council of such cities as Marshall the power, but also imposes the duty, to designate depositories of city funds, requiring from them "good and sufficient bonds" for the safe-keeping and repayment of deposits. When funds are deposited in a depository so designated, the treasurer and the sureties on his official bond are exempted from liability for loss of funds so deposited. By § 1329 it is declared that the failure of the council of any city to designate a depository "shall not exempt or relieve the city treasurer of such city or the sureties on his official bond from any liability."
For both defendants it is argued that the common law liability of public officers for funds deposited by them is substantially that of a bailee for hire, and in consequence they are not liable for loss of such funds occurring without their fault. The doctrine of absolute liability, it is said, originated with United States v. Prescott, 3 How. 578,11 L.ed. 734. There Prescott, a liable receiver of government moneys, was held for funds lost by theft without his fault. But see N. P. Ry. Co. v. Owens, 86 Minn. 188, 90 N.W. 371, *Page 191 
57 L.R.A. 634, 91 A.S.R. 336, which comes near, if not quite, to settling for us the rule of absolute liability.
That argument concludes that no absolute liability was put upon defendant Gregoire by statute, and none assumed by his bond. True, our statute as to the duty of a treasurer of a city organized under the general law (1 Mason Minn. St. 1927, § 1828-42), standing alone, might be construed not to impose absolute liability. It declares that "the treasurer shall receive all moneys belonging to the city, * * * keep accurate and detailed account thereof, in such a manner as the common council shall from time to time direct," and make specified reports to the council. It does not expressly impose any duty of repayment. Section 1828-35 requires from him a bond with "such penal sum and such conditions as the common council may deem proper." It is an anomaly that the statute does not in clear terms impose absolute liability upon the treasurer of citics organized under the general laws. Village treasurers must "safely keep" village funds. § 1174. Liability unconditioned for public moneys is at least assumed for all state and county officers by § 9687. Even as to treasurers of cities under the general laws, §§ 1327-1328 seem to imply the existence of absolute liability. They expressly exempt the treasurer from liability for loss of city's funds when caused by default of a depository properly designated. The assumption seems implicit that, without such express exemption, the treasurer would be liable even for loss caused by default of a properly designated depository. As far as mere "policy" is relevant, it seems to be, as declared by the legislature, that municipal treasurers of all kinds are under absolute liability. But we do not put decision on that ground. We simply invite attention to the condition of our statutory law as it is.
1. Another statute, § 10305, declares that "every public officer who shall be authorized * * * to make any contract in his official capacity, or to take part in making any such * * * contract * * * who shall voluntarily become interested individually in such * * * contract, directly or indirectly, shall be guilty of a gross misdemeanor." Except for its imposition of the penalty of crime, that statute but declares a rule which exists independently *Page 192 
of statute, its force not lessened nor its scope restricted thereby. City of Minneapolis v. Canterbury, 122 Minn. 301,142 N.W. 812, 48 L.R.A.(N.S.) 842, Ann. Cas. 1914D, 804.
That rule gives us all the law and all the "policy" needed to require decision against the initial and basic contention for both defendants that they are under no liability. We may adopt as hypothesis their claim that defendant Gregoire was not liable absolutely. We may and do assume, without so deciding, that the liability, if any, must be fixed by his bonds. Each of the three was conditioned that he should "well and faithfully perform all the duties of his said office." One of his most obvious duties, imposed by § 10305, was not to deposit any of the city's moneys in the Marshall State Bank, of which, as already mentioned, he was stockholder, director, and assistant cashier. His doing so was a "gross misdemeanor." Hence by the very terms of his bond, to which the argument for defendants seeks to restrict us, he is liable because the loss resulting from failure of the bank is directly referable to the violation of law committed by defendant Gregoire by his every deposit of city money in the bank. School Dist. No. 1 v. Aiton, 173 Minn. 428,217 N.W. 496; Id. 175 Minn. 346, 221 N.W. 424. We add, in justice to Mr. Gregoire, that he was and remains innocent of intentional wrong. Unfortunately for him and his surety, that neither avoids nor lessens liability.
2. Leaving the argument which seeks to absolve both defendants, we consider one advanced for the surety alone. It is put upon the language of the bonds, which, literally, exempts the surety from liability for loss "caused by the failure of any bank, institution or depository of any kind" to repay city funds deposited with it. That provision, standing alone, without reference to the whole bond or its declared purpose, might relieve the surety. But as matter of either legal construction or plain sense, it cannot be so interpreted. That is because the literal meaning would lead to the absurdity of almost nullifying the whole bond. So construed, all any treasurer with such a bond would need to do, in order to relieve his surety from obligation, would be to put public money in his custody in any sort of a banking institution. The use of any unauthorized *Page 193 
depository, however negligent or wilfully wrong, would have that effect. Such a construction, even though the literal one, is not permissible when another is equally so and will give the bond the substantial effect and enable it to give the protection which obviously was intended.
It was the duty of the city council to designate a depository, or several of them, for city funds. The common and only proper practice is that depositories be so designated. In view of that background of statute and municipal practice, it must be and is considered that the bonds here in question, by exempting the surety from liability for funds in "any bank, institution, or depository," intended, pursuant to the statute, to exempt the surety only when the depository was properly designated as such.
3. The surety was considered below free from liability under the first bond, that of April 24, 1930. There is no finding of fact one way or the other to explain or support that conclusion. Whether the decision was put upon the ground that all moneys wrongfully deposited during the term of the bond have been withdrawn, or because the bank, not having closed until afterwards, it was thought that there was no loss during the term of the bond, is left to surmise. We cannot be sure of the facts, and it is not our office to determine what they are. The record discloses the deposit during the term of the first bond of $10,000 of "plant fund" money, for which defendant Gregoire took a certificate of deposit. On the record, that deposit appears to have remained in the bank until its closing. If that be the fact, the surety, as well as the principal, is liable accordingly under the first bond. The truth remains to be determined by a new trial.
The reasoning for the surety that, inasmuch as the bank did not fail during the term of the first bond there was no loss thereunder, is unsound. The insurance of the bonds was against loss resulting from malfeasance of the principal. He was guilty of malfeasance during the term of the first bond. Each deposit was a violation of duty. That it was a continuing one as long as the wrongful deposit remained in the bank does not stop or lessen effect of the initial wrong. That fruition in inescapable loss did *Page 194 
not come until after the term of the bond does not alter the fact that malfeasance during that term was the proximate cause of loss. The subsequent closing of the bank was but the thing which prevented recoupment. The money departed, as far as the city was concerned, when it was deposited. That subsequent happenings made its return impossible cannot shear from the initial tort any of its appendages of liability.
Suppose that, instead of putting the money in the bank, Gregoire, during the term of the first bond, had wrongfully loaned it to some other borrower. The latter would be and remain liable. In the ultimate sense, there would be no loss unless he became execution-proof. But if he did become so after the term of the bond, could the loss, not until then inescapable, be so far divorced from the treasurer's wrongful act in making the loan as not to remain a proximate result thereof? Plainly not.
The treasurer's default was complete, even though loss was not yet unavoidable, when each wrongful deposit was made. The subsequent closing of the bank was no part of that default. It was but the thing which prevented recovery of the money. In a practical sense it was a cause of loss, but equally so was the wrongful deposit which, was the primary and concurring cause. That is enough to fix responsibility upon the wrongdoer and his surety. If there had been an accounting by Gregoire at the end of the term of the first bond, he would not have been entitled, legally, to credit for moneys then wrongfully on deposit. In proportion to such deposits, he would have been a defaulter, to remain so until the money was returned to the city.
Of course "when funds are lawfully on deposit in a bank and the bank fails so that the depositor loses * * * such loss is caused solely by the failure of the bank." County of Marshall v. Bakke, 182 Minn. 10, 18, 234 N.W. 1, 5. In such a case the treasurer has but put the funds in his custody into a depository lawfully designated as such and where it was his duty to put them. Hence he is guilty of no malfeasance, which is the cause of loss. That is diametrically the opposite of this case, where we find defendant *Page 195 
Gregoire guilty of malfeasance resulting in the loss now sought to be recovered.
As to the wrongful deposits, defendant Gregoire and the bank were joint tortfeasors, guilty together of a conversion of the city's funds. Gregoire's participation therein, however innocent, was a violation of official duty. It is his surety's misfortune that it is bound for the resulting loss within the penalty of the bond. Having so insured against the wrong of one of the two tortfeasors, it certainly cannot escape liability simply because the other cannot pay. But its argument on this point comes to just that.
If there had been a surety for the bank, as depository, which had made good the loss, and that surety were now suing the treasurer's surety for subrogation, we would have a case like unto United States F.  G. Co. v. Title G.  S. Co. (D.C.) 200 F. 443. And, as there, it would be easy to deny subrogation on the ground that, as between the two wrongdoers, treasurer and bank, the latter's wrong was the primary cause of loss. In such case the bank's surety would lack that superiority of equity without which there can be no subrogation. How different is this case, where no equitable principles intervene and the surety, as matter of law, is answerable for a loss simply because it has insured against a wrong proximately causing the loss and without which there would have been none.
If any moneys deposited during the term of the first bond remained in the bank at its closing, judgment must go against the surety accordingly on the first bond. The fact question must be determined by another trial.
There must be a new trial also to settle the liability, if any, of defendant surety under the third bond, of May 8, 1931, in the penal sum of $15,000. Executed nine days after the bank closed, the finding is that the surety "had not been advised and had no knowledge of the said closing of said bank * * * that it was not intended, either by the plaintiff or the said" surety, that this bond should "apply to any of the money so deposited in said bank prior to its closing." That finding is not sustained. The expressly declared intention of the bond was to insure the treasurer's faithful *Page 196 
performance of his duties during his term beginning April 15, 1931. The bank was not closed until April 29. On its face, the bond was retroactive. Its reformation has not been asked for. As already stated, Gregoire violated plain duty by having or continuing any of the city funds in the bank. The surety's undertaking to answer for his violation of duty makes it liable for resulting loss. As the case is now, there is no ground for holding that the bond had any intention other than that expressed by its terms. There seems to have been no disclosure or other communication by the city in order to procure this bond. Apparently it was gotten by Gregoire on his own application. The surety charged and got the usual premium. It made no investigation. The issue of its liability under this bond must go back for a new trial. It cannot escape liability, we repeat, because of any construction of the bond which will relieve the surety from the consequences of the principal's violation of official duty. If it may avoid the bond, or liability thereunder, upon other grounds, it will have the opportunity of doing so.
In accordance with the views above expressed, the judgment will stand as to defendant Gregoire. It will stand also in so far as it imposes liability in the sum of $10,000 upon the surety under the second bond. If it should develop that the third bond, for $15,000, was but a larger substitute for the second bond for $10,000, the needed adjustment in the basis of liability will be ascertained and made below. Otherwise the judgment is reversed and the case remanded for a new trial (upon the present record and such additional evidence as may be offered and received) of the issues as to the liability of the surety under the first and third bonds.
So ordered.
                            AFTER REARGUMENT.
On March 22, 1935, the following opinion was filed: